Filed 12/21/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 239







State of North Dakota, 		Plaintiff and Appellee



v.



Scott Gregory Foss, 		Defendant and Appellant







No. 20100151







Appeal from the District Court of Mercer County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



James O. Johnson, State’s Attorney, P.O. Box 39, Stanton, ND 58571-0039, for plaintiff and appellee.



Kent M. Morrow, 411 North 4th Street, P.O. Box 2155, Bismarck, ND 58502-

2155, for defendant and appellant.

State v. Foss

No. 20100151



Per Curiam.

[¶1]	Scott Gregory Foss appeals the district court’s judgment entered after his conditional plea to the charges of possession of a controlled substance and unlawful possession of drug paraphernalia.  Foss argues the criminal judgment should be vacated and the district court’s denial of his motion to suppress should be reversed because law enforcement did not have probable cause for the arrest or for the search.  We summarily affirm under N.D.R.App.P. 35.1(a)(3), concluding law enforcement had probable cause for the arrest and the search was a valid search incident to the arrest. 

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom